                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

DEMETRIUS CRUTCHFIELD                                                                 PLAINTIFF

v.                                  3:19CV00276-BSM-JTK

JOHNSON, et al.                                                                   DEFENDANTS

                                            ORDER

       By Order dated October 17, 2019, this Court directed Plaintiff to submit the $400 filing fee

for this pro se § 1983 action, or a Motion to Proceed in forma pauperis (IFP), together with the

filing fee calculation sheet. (Doc. No. 2) Plaintiff responded, stating that Jail officials are not

providing him the completed filing fee calculation form needed for his IFP Motion. Therefore,

the Court will provide Plaintiff one final opportunity in which to submit a completed Motion

within thirty days of the date of this Order.

       The Court reminds the Jail officials that the PLRA requires their compliance by

completing and signing the appropriate financial forms submitted by inmates who file § 1983

lawsuits.

       The Clerk shall forward a copy of this Order to the Administrator of the Greene County

Detention Facility, 1809 Rocking Chair Road, Paragould, Arkansas 72450.

       IT IS SO ORDERED this 26th day of November, 2019.




                                                     ____________________________________
                                                     JEROME T. KEARNEY
                                                     UNITED STATES MAGISTRATE JUDGE



                                                1
